DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on February 24, 2020 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 2010/0131718 hereinafter Uchiyama) in view of Takeuchi et al. (US 2004/0215857 hereinafter Takeuchi).
Regarding claim 1, Uchiyama discloses a semiconductor device as shown in figure 1, comprising: a processing unit (figure 1, 11), executing a program; a storage unit (figure 2, cache system 21), having a plurality of storage areas allocated with a plurality of addresses and performing a read operation or a write operation ([0035] 
	Regarding claim 2, Takeuchi teaches that the monitoring unit comprises: a setting unit, setting the monitoring condition; a determination unit, determining whether access performed by the processing unit is matching the monitoring condition; and a latch unit, latching the read data or the write data if access performed by the processing unit is matching the monitoring condition ([0074]-[0076], an operation timing signal and a parameter setting signal, is multiplex-transferred as control system data from a master to a slave between the plurality of processor elements, and the debugging processor element latches output data on the shared bus by determine whether transfer path on the shared bus satisfies desired conditions or not) in order provide a multiprocessor system enabling debug efficiency to be improved ([0021]).
	Regarding claim 7, the limitations of the claim are rejected as the same as set forth in claim 1. Both Uchiyama (figure 1) and Takeuchi (figure 1) discloses a processing block, having first to nth processing units, where n is an integer more than 2.
	Regarding claim 8, the limitations of the claim are rejected as the same reasons as set forth in claim 2.
	Regarding claim 13, the limitations of the claim are rejected as the same reasons as set forth in claim 1. In addition, Uchiyama teaches that a monitoring condition data designating the monitoring condition are sent from the external device to the semiconductor device ([0093], violation information stored in the violation information register 16A can be externally read via the bus), and Takeuchi further teaches that the data latched in the monitoring unit are sent from the semiconductor device to the .

Allowable Subject Matter
Claims 3-6 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach “wherein in the monitoring condition, a target address and a target access type are set; and the determination unit determines that access performed by the processing unit is matching the monitoring condition when the address designated by access performed by the processing unit and the target address are matched, and the processing unit performs access suitable for the target access type” as recited in claim 3, and “wherein in the monitoring condition, an target address and an target access type are set for each of the processing units, and a data obtained from access performed by either one of the processing units are set as a target for the latching ; and if the data obtained from access performed by the ith processing unit are set as the target for latching in the monitoring condition, the determination unit determines that access performed by the processing block is matching the monitoring condition when the address designated by access performed by the ith processing unit and the target address set with respect to the ith processing .
Claims 4-6 and 10-12 are allowed because they are depending on claims 3 and 9, respectively, containing the same allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Torrey et al. (US 6,145,123) discloses a microprocessor includes a processor core, a debug register circuit and a trace unit for turning on/off trace operation through the use of breakpoint register (abstract).
Otani et al. (US 2013/0326539) discloses a semiconductor device including first and second central processing units and a set of monitoring registers provided inside or outside the second central processing unit such that information representing an internal state of the first central processing unit is transferred from the first central processing unit to the set of monitoring registers during execution of a program and the set of monitoring registers holds such transferred information (abstract and [0020]-[0021]).
Shigenami et al. (US 2004/0190363) discloses a semiconductor memory device for improving the utilization of a shared data bus and the data transfer rate in a multi-bank DRAM and realizing high speed data accessing without increasing a scale of a control circuit, wherein the multi-bank DRAM has memory banks provided with an address register for holding a write address, a data register for holding write data, an 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ZHUO H LI/           Primary Examiner, Art Unit 2133